DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on October 5, 2022 has been fully considered. The amendment to instant claim 1 and addition of new claim 14 are acknowledged. Specifically, claim 1 has been amended to include limitations of the alpha olefin being propylene and the 4-methyl-1-pentene/propylene copolymer (C) having a content of structural units derived from propylene of 40% by mole or less with respect to a total structural units of the 4-methyl-i-pentene/propylene copolymer (C).
These limitations were not previously presented and were taken from instant specification ([0035]). In light of the amendment filed by applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

4. As currently amended, instant claim 1 recites a limitation of the propylene content in the 4-methy-1-pentene/propylene copolymer being less than 40%mol. However, instant specification does not provide a support for said limitation in its entirety. Thus, instant specification recites ([0035]):
[0035] The 4-methyl- 1-pentene/α-olefin copolymer (C) preferably includes structural units derived from an α-olefin in an amount of from 25% by mole to 85% by mole with respect to the total structural units, more preferably from 25% by mole to 80% by mole, further preferably from 25% by mole to 40% by mole.
Thus, the lower limit for the content of the propylene units that is supported by instant specification is 25%mol. Instant specification does not provide a support for the content of the propylene units lower than 25%mol.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.   Claims 1-8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al (US 2010/0317802) in view of Kawahara et al (US 2007/0249792).

6. Aoyama et al discloses a tacky resin composition comprising ([0020]):
A) 5-80 pbw of a polyolefin having 1-12 carbon atoms, specifically poly(4-methyl-1-pentene) ([0039]);
B) 5-80 pbw of an ethylene-vinyl acetate copolymer having the content of vinyl acetate of 3-46%wt and MFR of 1-50 g/10 min ([0052]-[0053], [0094]as to instant claims 6-7);
C) 1-60 pbw of an elastomer, specifically SEBS or SEPS ([0024]-[0025]; as to instant claims 2-4) having MFR of 0.1-100 g/10 min ([0061], [0097]); and
D) 0.1-30 pbw of a tackifier comprising terpene-based or aliphatic or aromatic polymers ([0071]-[0072], [0099]), corresponding to an adhesion-imparting resin of instant claim 1.
The composition is used for making films and sheets [0036], [0081]).

7. All ranges in the composition of Aoyama et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

8.  Though Aoyama et al does not explicitly recite the MFR of the overall composition, since a) the components B)-C) above are having MFR in the range of 1-100 g/10 min, b) the component A) is used in amount of as low as 5 pbw and exemplified polyolefins are having MFR of 1-60 g/10 min ([0046]), and c) the component D) is used in amount of as low as 0.1 pbw, and said components A) and D) being used in minor amounts would not be expected to alter the overall MFR of the composition to a high extent, therefore, the MFR of the overall composition of Aoyama et al would be reasonably expected to be in the range of 1-100 g/10 min as claimed in instant invention as well (as to instant claim 8). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. Though Aoyama et al discloses the component A) being a polymer of 4-methyl-1-pentene, Aoyama et al does not explicitly recite said the component A) being a copolymer of 4-methyl-1-pentene with less than 40%mol propylene.

10. However, Kawahara et al discloses copolymers of 4-methyl-1-pentene with 0-50%wt, or 0.1-45%wt ([0066]), or 5-45%wt ([0089]) of a C2-20 alpha olefin unit, specifically propylene (Abstract, [0053], [0062]), having intrinsic viscosity of 0.5 dl/g or greater, Mw of 1,500-5,000,000 ([0094]) and melting point of below 220ºC or unrecognizable ([0090], as to instant claim 5), wherein said 4-methyl-1-pentene copolymers are having excellent thermal resistance ([0044]), excellent fracture strength, tensile modulus and stress relaxation ([0091]).

11. Though the relative percentages of the 4-methyl-1-pentene and propylene in the copolymer are given as weight percent, taking into account that molar mass of 4-methyl-1-pentene is 84.16 and molar mass of propylene is 42,
the ratio of 5-45%wt of propylene units in the 4-methyl-1-pentene/propylene copolymer corresponds to 9.6-62%mol of propylene units.
Given the 4-methyl-1-pentene/propylene copolymer comprises 80%wt of 4-methyl-1-pentene and 20%wt of propylene, the molar percent of said units will be 66.4%mol of 4-methyl-1-pentene and 33.6%mol of propylene.

12. All ranges in the copolymer of Kawahara et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

13.  Though Kawahara et al does not explicitly recite the 4-methyl-1-pentene being a copolymer with propylene, since propylene is explicitly cited as the alpha olefin used in the 4-methyl-1-pentene copolymer of Kawahara et al, it would have been obvious to a one of ordinary skill in the art to choose and use the propylene as the alpha-olefin in the 4-methyl-1-pentene copolymer of Kawahara et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

14. Since both Aoyama et al and Kawahara et al are related to compositions comprising 4-methyl-1-pentene polymers, used for making films and sheets, and thereby belong to the same field of endeavor, wherein Kawahara et al discloses the 4-methyl-1-pentene polymer being a copolymer with alpha olefin including propylene,  proving excellent thermal resistance, excellent fracture strength, tensile modulus and stress relaxation, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kawahara et al and Aoyama et al, and to choose and use, at least partially, the 4-methyl-1-pentene/propylene copolymer of Kawahara et al as the 4-methyl-1-pentene polymer (component A))  in the composition of  Aoyama et al, so to further improve thermal resistance, excellent fracture strength, tensile modulus and stress relaxation of the composition and films of  Aoyama et al, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

15. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the types and relative amounts of the components A)-D) in the composition of Aoyama et al in view of Kawahara et al and  so to produce a final composition having a desired level of adhesiveness as well, thereby arriving at the present invention."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).



Response to Arguments
16.  Applicant's arguments filed on October 5, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant arguments moot. The new grounds of rejections necessitated by applicant’s amendment are set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IRINA KRYLOVA/Primary Examiner, Art Unit 1764